UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) 06/03/2015 BEMAX INC. (Exact name of registrant as specified in its charter) Nevada 333-197756 46-554081 (State or other jurisdiction) (Commission file number) (IRS Employer Identification No.) 26 Wellsley Lane Dallas, GA (Address of principal executive offices) (Zip Code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) FORM 8K ITEM 5.03 AMENDEMENTS TO ARTICLES OF INCORPORATION OR BYLAWS On June 3, 2015, Bemax Inc. (the "Company") filed a Certificate of Amendment with the Nevada Secretary of State (the "Nevada SOS") whereby it amended its Articles of Incorporation by increasing the Company's authorized number of shares of common stock from 70 million to 500 million and increasing all of its issued and outstanding shares of common stock at a ratio of fifteen (50) shares for every one (1) share held. The Company's Board of Directors approved this amendment on June 1, 2015 and shareholders holding 77.29% of the Company's issued and outstanding shares approved this amendment via a written consent executed on June 2, 2015. On June 5, 2015, the Company filed an Issuer Company-Related Action Notification Form with FINRA requesting that the aforementioned forward split be effected in the market. Such notification form is being reviewed by FINRA. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. BEMAX INC. DATE: June 8, 2015 By: /s/ Taiwo Aimasiko Name:Taiwo Aimasiko Title: President/CEO
